Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Cimetrix Incorporated: We consent to the incorporation by reference in Registration Statement No.333-118624 on Form S-8 of our report dated March 31, 2010, relating to the consolidated financial statements of Cimetrix, Inc. and subsidiaries appearing in this Annual Report on Form 10-K of Cimetrix, Inc. and subsidiaries for the years ended December 31, 2009 and 2008. /s/HJ & ASSOCIATES, LLC HJ & ASSOCIATES, LLC Salt Lake City, Utah March 31, 2010
